Exhibit 10.8

 

[Genome Therapeutics Corporation]

 

March 15, 2004

 

Dear Martin:

 

You have advised us that you wish to leave Genome Therapeutics Corp. (the
“Company”) no later than June 30, 2004, and we have agreed that it is in our
mutual interests for there to be a transition period prior to a separation of
your employment with the Company. The purpose of this letter is to confirm the
agreement between you and the Company concerning the remainder of your
employment and your separation arrangements, as follows:

 

1.    Remaining Period of Employment and Employment Termination.

 

(a)    The Company will continue to employ you in your current position, at a
base rate of pay of $260,000 per year, retroactive to January 1, 2004, and will
continue your participation in those of its benefit plans in which you are
currently enrolled, during the remainder of your employment with the Company.

 

(b)    The Company will pay you a bonus for 2003 of Seventy Two Thousand Seven
Hundred and Fifty Dollars ($72,750) at the time 2003 bonuses are paid to other
executives of the Company in the normal course.

 

(c)    You agree to continue to work to accomplish the goals to which you and
the Company have agreed (as set forth on Attachment A to this Agreement) and to
otherwise cooperate to assure a smooth winding down or transition, as
applicable, of your duties and responsibilities for the Company. You will
continue to provide services on a full-time basis until the termination of your
employment, unless a reduced work schedule is initiated or approved by the
Company. It is understood that the Company may hire your replacement while your
employment continues and, at the Company’s election, such replacement may begin
employment and may assume the regular duties of your position and the management
of personnel currently reporting to you. Further, in that event, the Company may
elect to assign you responsibility for assisting your replacement to fully
assume your former responsibilities for a period not to exceed thirty (30)
calendar days.

 

(d)    Your employment with the Company will terminate on June 30, 2004 (the
“Separation Date”). The Company, at its option, may relieve you of performing
any further responsibilities for the Company prior to the Separation Date, but
notwithstanding any such action, you will continue to be an employee through the
Separation Date with respect to your right to receive salary, accrue vacation,
and receive or participate in all other employment benefits and



--------------------------------------------------------------------------------

programs to which you are currently entitled, including but not limited to,
participation in the Employee Stock Purchase Program. You hereby resign all
positions and offices held with the Company or any of its Affiliates (as
hereafter defined), effective as of the earlier of the Separation Date or the
date your performance obligations with the Company terminate. It is understood
that the Company will take actions in reliance on your resignation and that it
is irrevocable.

 

(e)    The Company will fully fund its required match to your 401(k) plan
contributions and accelerate the vesting of all such Company matching funds,
through the Separation Date, to the extent necessary to fully vest those
contributions by the Separation Date, provided that such funding and vesting are
permissible under plan terms and applicable law.

 

2.    Final Salary and Vacation Pay. You will receive, no later than the
Separation Date, pay for all work you have performed for the Company during the
final payroll period of your employment, through the Separation Date, to the
extent not previously paid. You will also receive pay, no later than the
Separation Date, for all vacation time you have earned but not used as of the
Separation Date, as determined in accordance with the policies of the Company.

 

3.    Severance Payments and Benefits. Provided that you reasonably meet your
obligations under Section 1(c) hereof and the Employee Agreement (as defined in
Section 7 hereof) to the reasonable satisfaction of the Company and otherwise
meet the conditions set forth herein, including your obligation to sign an
effective release of claims in the form attached hereto and marked Attachment B
(the “Release”), the Company will provide you the following severance payments
and benefits:

 

(a)    The Company will pay you severance payments at the annual base rate set
forth in Section 1(a) from the day immediately following the Separation Date
until the earlier of the expiration of 45 weeks or the date you commence new
employment in a comparable position with equivalent compensation; provided,
however, that if you obtain such other employment prior to receiving 32 weeks of
severance payments, the Company will nonetheless continue severance payments
hereunder until you have received a total of 32 weeks of such payments. (The
period of weeks of severance pay to which you are entitled hereunder is referred
to hereinafter as the “Severance Period.”) Severance payments will be made at
the Company’s regular paydays, beginning on the Company’s next regular payday
which is at least fifteen (15) business days following the later of the
effective date of the Release or the date it is received by the Company, but the
first payment will be retroactive to the day immediately following the
Separation Date.

 

(b)    (i) Following the Separation Date, you and your eligible dependents may
continue participation in the Company’s group health and dental plans under the
federal law known as COBRA in compliance with COBRA regulations. If you elect to
do so, then, from the day immediately following the Separation Date until the
sooner of the last day of the Severance Period or the date you become eligible
for coverage under the group health and dental plans of another employer, the
Company will contribute to the premium cost of that participation at the same
rate that it is contributing to the premium cost of active full-time employees
(that is, 80% of the premium cost), provided that you pay the remainder of the
premium cost by authorized deduction from your severance payments and provided
further that you notify the Company promptly when you become eligible for
coverage from other employment. After the Company’s obligation hereunder to
contribute to the premium cost of your coverage under its group health and
dental

 

-2-



--------------------------------------------------------------------------------

plans ceases, you and your eligible dependents may continue participation for
any remaining period permitted under COBRA by paying the full premium cost plus
a small administrative fee no greater than the amount authorized by COBRA. (ii)
Alternatively, if you do not elect continuing health and/or dental coverage
under COBRA as of the Separation Date, or if you elect not to continue such
coverage, then, in lieu of the contributions to premium costs that the Company
would otherwise be obligated to make under Section 3(c)(i), the Company will pay
you seventy-five percent (75%) of such contributions, from the later of the
Separation Date or the date on which you elect to discontinue COBRA coverage
through the last day of the Severance Period, such payment to be made in a
single lump sum payable within fifteen (15) business days following the
Company’s receipt of your written notification that you have opted not to elect
continuing coverage or to discontinue such coverage or, if later, your notice of
whether you are electing cash or stock options pursuant to the following
sentence. You may elect to take any payment due you under the preceding sentence
in cash or in a grant of options for shares of the Company’s common stock of
equivalent cash value, with the price of such shares being discounted by 70% of
fair market value (“Discounted Stock Options”). All Discounted Stock Options
granted to you under this Agreement shall be fully exercisable on the date of
grant.

 

(c)    The Company will pay you a bonus for 2004 of not less than Thirty
Thousand Dollars ($30,000) and not more than thirty percent (30%) of your base
salary, as set forth in Section l(a) hereof, with the amount of any bonus in
excess of the minimum being determined by the Company based on its reasonable
assessment of your achievement of the transition goals set forth on Attachment
A. Your bonus for 2004 will be paid within fifteen (15) business days of the
Separation Date. You may elect to receive the bonus in cash or a grant of
Discounted Stock Options.

 

(e)    To assist you in your search for other employment, the Company will
provide you an additional lump sum payment in the amount of $8,500, payable
within fifteen (15) business days following the later of the effective date of
the Release or the date it is received by the Company.

 

(f)    Any stock options granted to you by the Company which are not exercisable
on the Separation Date and not then exercised, expired or cancelled, shall
continue to vest through the last day of the Severance Period, including the
accelerated vesting process specified in the letter agreement between you and
the Company concerning your employment amended and restated as of March 31, 2003
(the “Employment Agreement”). You may exercise any vested stock options,
provided that you do so within ninety (90) days following the last day of the
Severance Period. Any stock options not exercised prior to the end of that
ninety (90) day period shall be cancelled. Your elections under this Section
3(f), including without limitation your decision to delay the exercise of
options vested on the Separation Date to a date more than three months from the
Separation Date, may have tax consequences and the Company recommends that you
consult your tax advisor.

 

(g)    As a condition of your eligibility to receive the severance payments and
other severance benefits set forth in this Section 3, you must sign and return
the Release no earlier than the day immediately following the Separation Date
and no later than 21 days thereafter, and having signed and returned the
Release, you must not revoke it in a timely manner thereafter. The Release
creates legally binding obligations and the Company advises you to consult an
attorney before signing it.

 

-3-



--------------------------------------------------------------------------------

4.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

 

5.    Acknowledgement of Full Payment. You acknowledge and agree that the
payments and benefits to be provided you in accordance with Sections 1 and 2 of
this Agreement are in complete satisfaction of any and all compensation due to
you from the Company or any of its Affiliates, whether for services provided or
otherwise, through the Separation Date and that, except as expressly provided
under this Agreement, no further compensation of any kind, in cash or equity or
otherwise, is owed to you.

 

6.    Status of Employee Benefits and Paid Time Off. Except as otherwise
expressly provided in Section 3(b) and 3(f) of this Agreement, your
participation in all employee benefit plans of the Company will end as of the
Separation Date, in accordance with the terms of those plans. You will not
continue to earn vacation or other paid time off after the Separation Date.

 

7.    Continuing Obligations. You agree to continue to honor all of your
obligations under the agreement captioned “Invention Assignment, Non-Disclosure
and Covenant Not to Compete” which you entered into with the Company in 2001
(the “Employee Agreement”); provided, however, that the Company hereby waives
Section 7(b)(ii) and Section 7(c) of that agreement with respect to your search
for and acceptance of new employment, and the exercise of your responsibilities
for a new employer, except to the extent that you are directly employed by a
company selling an oral quinolone antibiotic directly competitive with Factive
and an oral non-absorbed antibiotic directly competitive with ramoplanin, as the
senior vice president of marketing in direct control of the marketing of such
products.

 

8.    Mutual Non-Disparagement. You agree not to disparage the Company or its
Affiliates, their business, products or management, publicly or to Company
employees or to those with whom the Company does business. The Company agrees
that it will instruct its directors and senior officers (meaning those holding
the office of vice president or above) not to speak disparagingly about you
internally or publicly or to persons outside the Company who are within the
biotechnology industry.

 

9.    Cooperation with regard to Litigation. You agree, during the remainder of
your employment and thereafter for a period of two (2) years (unless extended in
a particular instance by legal mandate such as a valid and binding subpoena or
discovery request), to reasonably cooperate with the Company with respect to all
matters arising during or related to your employment with the Company, including
without limitation all matters in connection with any governmental
investigation, litigation or regulatory or other proceeding which may have
arisen or which may arise following the signing of this Agreement. The Company
will reimburse your reasonable out-of-pocket expenses incurred in complying with
its requests hereunder, subject to such substantiation and documentation as the
Company may reasonably require. In addition, for all time spent complying with
your obligations under this Section 9 at the request of the Company after the
Separation Date, the Company will pay you at your prevailing consulting rate.

 

10.    Definition of Affiliates. For purposes of this Agreement, “Affiliates”
means all persons and entities directly or indirectly controlling, controlled by
or under common control with the Company, where control may be by management
authority, equity interest or otherwise.

 

-4-



--------------------------------------------------------------------------------

11.    Indemnification and Insurance. The Company agrees that following the
termination of your employment, (i) any rights that you currently have to
indemnification and contribution as an officer and employee of the Company under
the Articles of Incorporation or By-Laws of the Company or any of its Affiliates
will remain in full force and effect; (ii) the Company will honor its
obligations, if any, to indemnify and hold you harmless as a former officer,
director and employee of the Company and any of its Affiliates, and will enforce
any obligations of other parties to do so, pursuant to the merger agreement and
other documents executed in connection with the completed merger by and between
the Company and Genesoft Pharmaceuticals, and pursuant to any joint venture,
collaboration, licensing, and other agreements executed by the Company in
connection with any activities in which you were involved during the course of
your employment with the Company; and (iii) you will continue to be covered as a
former officer and employee of the Company under the Company’s Directors and
Officers liability insurance policy(ies) it elects to maintain for your actions
while an officer, director and employee of the Company and its Affiliates.

 

12.    Complete Agreement and Amendment. This Agreement constitutes the entire
agreement between you and the Company and replaces all prior and contemporaneous
agreements, communications and understandings, whether oral or written, with
respect to your employment and its termination and all related matters,
excluding only the Employee Agreement to which reference is made in Section 7
above. This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and the Chief Executive
Officer of the Company or his expressly authorized designee.

 

13.    Captions and Counterparts. The captions and headings in this Agreement
are for convenience only and in no way define or describe the scope or content
of any provision of this Agreement. This Agreement may be signed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

If the terms of this Agreement are acceptable to you, please promptly sign, date
and return it to me. At the time you sign and return it, this letter will take
effect as a legally-binding agreement between you and the Company on the basis
set forth above. The enclosed counterpart of this Agreement, which you should
also sign and date, is for your own records.

 

Sincerely,

 

GENOME THERAPEUTICS CORPORATION

By:  

/s/    JOSEPH A. PANE

--------------------------------------------------------------------------------

Title:  

V.P. – Human Resources

--------------------------------------------------------------------------------

Date:  

March 15, 2004

--------------------------------------------------------------------------------

 

Accepted and agreed: Signature:   /s/    MARTIN D. WILLIAMS    

--------------------------------------------------------------------------------

    Martin D. Williams

Date:   March 15, 2004    

--------------------------------------------------------------------------------

 

-5-



--------------------------------------------------------------------------------

ATTACHMENT A

Transition Performance Objectives

 

-6-